Citation Nr: 0715838	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-37 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction in rating from 60 percent to 10 percent 
for the veteran's tinea pedis was proper.


REPRESENTATION

Appellant represented by:	Peter J. Sarda, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2006 for further 
development.  The veteran presented testimony at a Board 
hearing in March 2007.  A transcript of the hearing is 
associated with the veteran's claims folder.

Testimony offered by the veteran at the March 2007 Board 
hearing implicitly raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Board refers this issue to the RO for development and 
adjudication.  


FINDING OF FACT

A preponderance of the evidence does not support a finding of 
an improvement in the ability to function under ordinary 
conditions of life and work sufficient to warrant a reduction 
from a 60 percent rating to a 10 percent rating, effective 
July 1, 2004.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for tinea 
pedis from July 1, 2004, have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006); 38 C.F.R. §§ 3.159, 3.344, 4.2, 4.7, 4.10 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2002, the RO granted service connection for the 
veteran's tinea pedis and assigned a 30 percent rating 
effective December 5, 2001.  A March 2003 RO rating decision 
increased the veteran's rating to 60 percent effective 
November 4, 2002.  

In a January 2004 rating decision, the RO proposed to reduce 
the rating for tinea pedis from 60 percent to 10 percent.  In 
an April 2004 rating decision, the RO implemented that 
reduction, effective July 1, 2004, and the appellant 
appealed.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 60 percent rating was in effect less 
than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

The RO evaluated the veteran's tinea pedis under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  Under this Diagnostic Code:

A 10 percent evaluation is warranted when 5 to 20 percent of 
the entire body is affected; or 5 to 20 percent of exposed 
areas are affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period. 

The next higher rating of 30 percent is warranted when 20 to 
40 percent of the entire body is affected; or 20 to 40 
percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 

The highest rating of 60 percent is warranted only when more 
than 40 percent of the entire body is affected; or more than 
40 percent of exposed areas are affected; or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

The veteran underwent a VA examination in January 2003.  He 
complained that his tinea pedis became much worse in November 
2001.  He stated that he had not worked since March 2002 
because he is unable to wear shoes.  He has had severe 
maceration of the bilateral feet and a large extension of 
tinea pedis involving a lot of his feet.  Occlusion of these 
areas is extremely painful and results in a worsening of the 
maceration.  The veteran was placed on 20 mg. of Prednisone a 
day; 500 mg. of Cipro twice a day; ketoconazole 2% cream; and 
100 mg. of itraconazole twice a day.  The veteran reported 
that this improved the condition; but he continued to have to 
wear sandals that only adhere to the ankles.  He continued to 
not be able to work due to the pain and irritation.  The 
examiner noted that the condition had improved; but that the 
veteran still needs time before he can wear shoes.  

Upon examination, the examiner noted severe maceration of all 
interdigital webs; and a significant amount of scale 
especially on the dorsal toes and crouching on the dorsal 
foot.  This has improved since he began treatment but is 
still severe.  He had significant pain and some erythema in 
the interdigital spaces.  The examiner noted that 100% of the 
interdigital webs were affected and approximately 90% of the 
toes.  The examiner diagnosed the veteran with severe tinea 
pedis with interdigital macerated type.  He also noted that 
there has been significant worsening from his previous 
disease when he was service connected.  

The veteran underwent another VA examination in January 2004.  
He stated that his tinea pedis is much worse in the summer.  
His current treatment consisted of daily topical Lamisil, 
although the veteran had treated with oral medications in the 
past.  The veteran reported excoriation, itching, and pain in 
the feet daily.  There were no benign or malignant neoplasms.  

Upon examination, the examiner noted involvement between the 
toes involving the second, third, fourth, and fifth toes 
bilaterally with excoriation, discoloration, and moisture.  
The examiner noted no disfigurement; acne or chloracne; 
scarring alopecia; alopecia areata; or hyperhidrosis.  He 
diagnosed the veteran with bilateral tinea pedis; total 
involvement 5%.     

The veteran underwent a VA examination in January 2005.  He 
reported having undergone numerous treatments including oral 
and topical medications and an unknown pill that caused him 
to experience kidney problems and a rash.  He was currently 
on 250 mg. of Lamisil.  He also used Lamisil cream once a 
night for the past year.  He reported itching and pain.  The 
affected areas were also malodorous.  He reported no 
functional impairments or occupational impairments.  He did 
state that it hurts to stand on his feet for 12 hours, which 
is required if he is to work he as a maintenance man.  

Upon examination, the veteran had flesh colored to whitish 
lichenified plaque on his palms that did not represent a 
fungal infection.  Examination of his feet showed whitish 
scales on the instep and plantar surfaces bilaterally.  He 
had significant maceration between all toes.  His toenails, 
especially the great toenails bilaterally were thickened with 
subungal debris, consistent with onychomycosis.  This was all 
consistent with tinea pedis.  It affected 10% of the total 
body surface and 0% of the exposed body surface area.  

The veteran's most recent VA examination was conducted in May 
2006.  Treatment at that time consisted of Prednisone at an 
unknown dose for 10 day courses.  He has been on Cipro (500 
mg.) twice per day; and Lamisil (250 mg.) once per day for 
approximately three months.  He also uses topical soaps, and 
changes his socks twice a day.  He reported that the 
Prednisone hurts his kidneys and causes a bad rash; and that 
the Cipro causes drowsiness and nausea.  He complained of 
burning, itching, pain, and swelling.  He complained of 
functional impairment in that the tinea pedis prevents him 
from walking.  He denied any impairment in activities of 
daily living.  He stated that he lost his job as a 
maintenance worker because of his inability to work due to 
foot problems.  

Upon examination, the veteran had typical changes associated 
with tinea pedis and potential gram negative superinfection.  
He had severe interdigital maceration between the toe webs on 
both feet.  He also had significant inflammation.  The total 
body surface area was less than 2%.  The percent of visible 
disease was zero.  

The veteran, represented by legal counsel, testified at a 
March 2007 Board Hearing.  He stated that his condition has 
only gotten worse since January 2000.  He said that in 
January 2003, he was taking Prednisone, Lamisil, Sporanox 
250, and Burow's soaks.  He was also changing his socks three 
times per day.  He stated that the treatment wasn't helping 
and that he was told that there is no cure.  The veteran 
further testified that when he was capable of working, he 
worked as a maintenance mechanic for J.P. Stevens.  He 
reported the last time he worked there was 1995.  He stopped 
working because of difficulties with his feet.  He stated 
that he can't work because his feet "bust up all the time"; 
that he can't walk; and that he can't wear shoes.  He 
testified that no doctor ever told him that his condition 
ever improved; that no doctor has told him that he can go 
back to work; and that the doctors have suggested that he 
stay home from work.  The veteran stated that he has been 
treated by Dr. T.M.P. and Dr. N.M.  He testified that Dr. 
N.M. won't let him return to work.  He stated that he was 
taking Prednisone, but she (Dr. N.M.) took him off of it 
because it was destroying his liver and kidneys, and causing 
a bad rash.  The veteran's representative argued that the 
evidence did not persuasively show sustained improvement in 
the veteran's disability picture.

The RO's decision to reduce the veteran's rating was based on 
his January 2003 and January 2004 VA examinations and the 
fact that his condition was only being treated by topical 
medications (and not corticosteroids within the past 12 
months).  The Board notes that in addition to the VA 
examinations, the claims file includes extensive outpatient 
treatment records.  These records reflect that the veteran 
has been continuously on and off Prednisone (a 
corticosteroid) and other oral medications in order to 
control his tinea pedis.  He was prescribed Prednisone in 
October 2005.  In November 2005, a VA examiner noted that 
"Management of this requires intermittent therapy with oral 
prednisone/oral antifungals/oral antibiotics, in addition to 
aggressive topical care."  The veteran has, at times, 
requested to be taken off of Prednisone because he believes 
that it causes him kidney and liver problems, as well as a 
bad rash (a March 2006 outpatient treatment note confirms his 
assertion that the Prednisone has caused him to experience 
rashes).  

The outpatient records also reflect that the veteran has 
attempted to work on a couple of occasions in order to make 
ends meet.  However, he has not been able to hold these jobs 
because his disability prevents him from wearing shoes.  A 
December 2005 outpatient treatment note states that the 
veteran's tinea pedis has been "resistant to all treatment 
and only seems to improve when he does not wear shoes on a 
regular basis.  The problem is of such magnitude that he 
developed pain right heel since has to walk on heels to avoid 
putting pressure on forefoot.  Given the fact that he cannot 
wear shoes, he is totally disabled from this condition."  

The medical records, when viewed as a whole, reveal that the 
veteran's disability only shows signs of improvement when he 
is treated with corticosteroids and does not wear shoes.  The 
fact that the veteran requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs places his disability squarely within 
the 60 percent disability rating criteria enumerated in 
Diagnostic Code 7806.  Moreover, the fact that the veteran 
cannot wear shoes (or work as a result) is also evidence that 
his condition has not improved.  With regards to the 
veteran's VA examinations, the Board notes that although the 
veteran has stated that his condition is much worse during 
the summer, his 2003, 2004, and 2005 VA examinations were all 
scheduled for January.    

When the RO reduced the 60 percent rating for the veteran's 
tinea pedis, that rating had been in effect from November 
2002 to April 2004, less than five years.  Thus, under 38 
C.F.R. § 3.344(c), the rating could be reduced based on 
reexaminations disclosing improvement in the disability.  The 
medical records show no such improvement.  Although 
occasional improvement is shown, these brief periods of 
improvement have come when the veteran has been treated with 
corticosteroids (Prednisone) and when he has not worked 
(thereby allowing him to go barefoot).  In other words, the 
medical evidence appears to paint a picture of tinea pedis 
which has fluctuated over the years (and throughout the time 
of year), not necessarily an improvement.

The medical evidence showing some fluctuation in the severity 
of the disability at issue might arguably be viewed as 
placing the evidence as to improvement in equipoise.  
However, in a reduction case a preponderance of the evidence 
must show the required improvement before a reduction is 
warranted.  In the present case the Board is unable to 
conclude that the preponderance of the evidence supports a 
finding of improvement in the severity of the veteran's skin 
disability.  Therefore, the Board must conclude that the 
reduction of the rating was not warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.


ORDER

Restoration of a 60 percent rating for tinea pedis, effective 
July 1, 2004, is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


